
	
		I
		111th CONGRESS
		1st Session
		H. R. 743
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Jones (for
			 himself and Mr. Abercrombie)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the President or any other executive branch
		  official from knowingly and willfully misleading the Congress or the people of
		  the United States, for the purpose of gaining support for the use of the Armed
		  Forces of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Executive Accountability Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)In 1770, John Adams wrote in
			 Argument in Defense of Soldier in the Boston Massacre Trials:
			 Facts are stubborn things; and whatever may be our wishes, our
			 inclinations, or the dictates of our passion, they cannot alter the state of
			 facts and evidence..
			(2)In 1787, John Jay wrote in The
			 Federalist No. 4: There are pretended as well as just causes of
			 war..
			(3)In 1865, Abraham Lincoln said: I
			 have faith in the people … the danger is, they are misled. Let them know the
			 truth and the country is safe..
			3.Prohibition against
			 executive branch misrepresentations made for the purpose of gaining support for
			 the use of the Armed Forces of the United States
			(a)In
			 generalChapter 47 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					1041.Executive
				branch misrepresentations for the purpose of gaining support for the use of the
				Armed Forces of the United States
						(a)Whoever, being a covered official, for the
				purpose of influencing a member of the Congress to authorize the use of the
				Armed Forces of the United States, knowingly and willfully—
							(1)falsifies,
				conceals, or covers up by any trick, scheme, or device a material fact;
							(2)makes any
				materially false, fictitious, or fraudulent statement or representation;
				or
							(3)makes or uses any
				false writing or document knowing the same to contain any materially false,
				fictitious, or fraudulent statement or entry,
							shall be
				fined under this title, imprisoned not more than 10 years, or both.(b)In subsection (a), the term covered
				official means the President or an officer or employee of the executive
				branch of the
				Government.
						.
			(b)Suspension of
			 limitations during Presidential termChapter 213 of such title is amended by
			 adding at the end the following:
				
					3301.Suspension of
				limitations during Presidential termThe running of any statute of limitations
				applicable to an offense under section 1041 shall be suspended until the end of
				the term of the President in office at the time the offense is
				committed.
					.
			(c)Clerical
			 amendments
				(1)The table of
			 sections for chapter 47 of such title is amended by adding at the end the
			 following:
					
						
							1041. Executive branch misrepresentations
				for the purpose of gaining support for the use of the Armed Forces of the
				United
				States.
						
						.
				(2)The table of
			 sections for chapter 213 of such title is amended by adding at the end the
			 following:
					
						
							3301. Suspension of limitations during
				Presidential
				term.
						
						.
				4.Referral of
			 violations for prosecution
			(a)Referral for
			 prosecutionIf a House of
			 Congress passes a resolution or concurrent resolution in which the House of
			 Congress finds that a violation of section 1041 of title 18, United States
			 Code, has occurred, the referring party of the House of Congress shall transmit
			 a copy of the resolution to the Attorney General.
			(b)Referring party
			 definedIn this section, the term referring party
			 means—
				(1)in the case of the
			 House of Representatives, the Clerk of the House of Representatives; or
				(2)in
			 the case of the Senate, the Secretary of the Senate.
				
